Filed:    September 12, 2002


                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                           Nos. 01-1185(L)
                         (CA-00-182-7-3-BO)



Ovalee Barefoot, et al.,

                                               Plaintiffs - Appellants,

          versus


City of Wilmington, North Carolina,

                                                 Defendant - Appellee.




                             O R D E R



     The court grants Appellee’s motion to publish and amends its

opinion filed June 10, 2002, as follows:

     On the cover sheet, section 1 -- the status is changed from

“UNPUBLISHED” to “PUBLISHED.”

     On page 6, section 4 -- the section is changed to begin

“Affirmed by published opinion....”

     On page 6 -- the reference to the use of unpublished opinions

as precedent is deleted.
                                - 2 -




     Entered   at   the   direction   of    Judge   Gregory,   with   the

concurrence of Judge Wilkins and Judge Luttig.

                                           For the Court




                                            /s/ Patricia S. Connor
                                                     Clerk
         PUBLISHED

   UNITED STATES COURT OF APPEALS

       FOR THE FOURTH CIRCUIT


OVALEE BAREFOOT; GEORGE WRAGE;
SHARON ALLEN; NICHOLAS FOKAKIS;
ALGERON LEE BUTLER, JR.; SUSAN
DEIBERT BUTLER; JOHN ELLIS
BRYANT; SHERRY WILLIAMS BRYANT;
THEODORE HERRING HEWLETT, SR.;
ANN JOYCE HEWLETT; WILLIAM
ADDISON HURST; LILLIAN WILLIAMSON
HURST; MILES CREAMER HIGGINS;
MARGARET GLENDY WILLIARD
HIGGINS; MILES CREAMER HIGGINS,
III; COLLEEN MITHCEL HIGGINS;
JANET MOORE HICKS; JOHN RUSSELL
HICKS; CAROLYN TIMMS HICKS;
ALBERT EMERSON WILLARD;
ELIZABETH WHITE WILLARD; MARTIN     No. 01-1185
  STEVENSON WILLARD; GABRIELLE
HOLMES WILLARD; RICHARD BENTLEY
WALDKIRCH; CAROL WELCH
WALDKIRCH; SALLY HICKS REARDON;
WILLIAM MARTIN WILLARD; THOMAS
LEO JOYCE; SUZANNE SPENCE JOYCE;
JOHN JAMES ORMOND; DAVID LEWIS
ORMOND; MARY CAIN ORMOND;
CLAUDE HUNTLEY MCALLISTER, JR.;
NANCY HARDACRE MCALLISTER;
KEVIN SLEAN SCULLY; MADELINE
MARGURITE SCULLY; HARRIETT
RIEMAN; JACK A. ALFORD; ALLAN L.
ANTES; JANE L. ANTES; JOSEPH F.
AUGUSTINE; CAROLYN R. AUGUSTINE;
ROBERT C. BOWEN, SR.; MARY L.
BOWEN; JULIAN H. BRADBERRY, JR.;
MARY A. BRADBERRY; VANDER M.
CLEMMONS; GLORIA R. DEGNAN;
MURRAY J. DEGNAN; GEORGE
DITCHEOS; BARBARA DITCHEOS;
ROBERT L. DOWNING; HENRY P.
DOZIER; FRANCES M. DOZIER; GARY
D. GALLOWAY; JENNIE GALLOWAY;
GREGORY V. GIAMMALVO; GLORIA J.
GIAMMALVO; WILLIAM B. HAVERTY;
EDNA B. HAVERTY; KEVIN J. HOBAN;
MICHELLE HOBAN; CHARLES E.
HORTON; WILLIAM S. HOWELL;
MOLLY HOWELL; FLOYD P. KIRBY;
LINDA N. KIRBY; CLIFF C. MABRY,
JR.; MARTY MABRY; C. ROY
MALLOTT; RICHARD H. MARSTON, JR.;
JOAN P. MARSTON; HUGH ALEXANDER
MCEACHERN, JR.; MARY MCEACHERN;
JOHN V. METTS; SUSAN METTS;
RICHARD L. PENNINGTON; BESSIE G.
PENNINGTON; KARL O. PIERCE; JUDY
PIERCE; JOEL T. PINER; H. VAN REID;
DOROTHY B. REID; JAMES W. ROUSE,
JR.; JANIS M. ROUSE; PHILLIP A.
SCARRELL; MONA R. SMALLEY;
KENNETH SMITH; PAULA SMITH;
EDWIN E. SPENCER; MONICA R.
SPENCER; HOWARD J. TALLEY; BETSEY
TALLEY; GUSTAVE J. VAN NYNATTEN;
JOANNA P. VAN NYNATTEN; RICHARD
L. WOODBURY; SUZANNE M.
WOODBURY; BARBARA E'EMELIO;

            2
HERCHEL E. ROGERS; JULIA P.
ROGERS; JOHN C. BYRNES, III;
MARGARET J. BYRNES; ROBERT E.
DOYLE; JAMES RAYBURN; SARAH
RAYBURN; CATHERINE C. TAMISIEA;
DANIEL J. FILOMENA; CATHERINE
FILOMENA; KIRK A. HOWARD;
BARBARA A. HOWARD, J. DON
BULLARD; FAYDENE S. CORBETT,
     Plaintiffs-Appellants,

     v.

CITY OF WILMINGTON, NORTH
CAROLINA,
      Defendant-Appellee,

STATE OF NORTH CAROLINA,
     Intervenor-Appellee.


OVALEE BAREFOOT; GEORGE WRAGE;
SHARON ALLEN; NICHOLAS FOKAKIS;
ALGERON LEE BUTLER, JR.; SUSAN
DEIBERT BUTLER; JOHN ELLIS
BRYANT; SHERRY WILLIAMS BRYANT;
THEODORE HERRING HEWLETT, SR.;
ANN JOYCE HEWLETT; WILLIAM
ADDISON HURST; LILLIAN WILLIAMSON   No. 01-2191
  HURST; MILES CREAMER HIGGINS;
MARGARET GLENDY WILLIARD
HIGGINS; MILES CREAMER HIGGINS,
III; COLLEEN MITHCEL HIGGINS;
JANET MOORE HICKS; JOHN RUSSELL
HICKS; CAROLYN TIMMS HICKS;
ALBERT EMERSON WILLARD;

            3
ELIZABETH WHITE WILLARD; MARTIN
STEVENSON WILLARD; GABRIELLE
HOLMES WILLARD; RICHARD BENTLEY
WALDKIRCH; CAROL WELCH
WALDKIRCH; SALLY HICKS REARDON;
WILLIAM MARTIN WILLARD; THOMAS
LEO JOYCE; SUZANNE SPENCE JOYCE;
JOHN JAMES ORMOND; DAVID LEWIS
ORMOND; MARY CAIN ORMOND;
CLAUDE HUNTLEY MCALLISTER, JR.;
NANCY HARDACRE MCALLISTER;
KEVIN SLEAN SCULLY; MADELINE
MARGURITE SCULLY; HARRIETT
RIEMAN; JACK A. ALFORD; ALLAN L.
ANTES; JANE L. ANTES; JOSEPH F.
AUGUSTINE; CAROLYN R. AUGUSTINE;
ROBERT C. BOWEN, SR.; MARY L.
BOWEN; JULIAN H. BRADBERRY, JR.;
MARY A. BRADBERRY; VANDER M.
CLEMMONS; GLORIA R. DEGNAN;
MURRAY J. DEGNAN; GEORGE
DITCHEOS; BARBARA DITCHEOS;
ROBERT L. DOWNING; HENRY P.
DOZIER; FRANCES M. DOZIER; GARY
D. GALLOWAY; JENNIE GALLOWAY;
GREGORY V. GIAMMALVO; GLORIA J.
GIAMMALVO; WILLIAM B. HAVERTY;
EDNA B. HAVERTY; KEVIN J. HOBAN;
MICHELLE HOBAN; CHARLES E.
HORTON; WILLIAM S. HOWELL;
MOLLY HOWELL; FLOYD P. KIRBY;
LINDA N. KIRBY; CLIFF C. MABRY,
JR.; MARTY MABRY; C. ROY
MALLOTT; RICHARD H. MARSTON, JR.;

            4
JOAN P. MARSTON; HUGH ALEXANDER
MCEACHERN, JR.; MARY MCEACHERN;
JOHN V. METTS; SUSAN METTS;
RICHARD L. PENNINGTON; BESSIE G.
PENNINGTON; KARL O. PIERCE; JUDY
PIERCE; JOEL T. PINER; H. VAN REID;
DOROTHY B. REID; JAMES W. ROUSE,
JR.; JANIS M. ROUSE; PHILLIP A.
SCARRELL; MONA R. SMALLEY;
KENNETH SMITH; PAULA SMITH;
EDWIN E. SPENCER; MONICA R.
SPENCER; HOWARD J. TALLEY; BETSEY
TALLEY; GUSTAVE J. VAN NYNATTEN;
JOANNA P. VAN NYNATTEN; RICHARD
L. WOODBURY; SUZANNE M.
WOODBURY; BARBARA E'EMELIO;
HERCHEL E. ROGERS; JULIA P.
ROGERS; JOHN C. BYRNES, III;
MARGARET J. BYRNES; ROBERT E.
DOYLE; JAMES RAYBURN; SARAH
RAYBURN; CATHERINE C. TAMISIEA;
DANIEL J. FILOMENA; CATHERINE
FILOMENA; KIRK A. HOWARD;
BARBARA A. HOWARD, J. DON
BULLARD; FAYDENE S. CORBETT,
       Plaintiffs-Appellants,

     v.

CITY OF WILMINGTON, NORTH
CAROLINA,
      Defendant-Appellee,

STATE OF NORTH CAROLINA,
     Intervenor-Appellee.

            5
Appeals from the United States District Court

for the Eastern District of North Carolina, at Wilmington.

Terrence W. Boyle, Chief District Judge.

    (CA-00-182-7-3-BO)

Argued: February 28, 2002

  Decided: June 10, 2002

Before WILKINS, LUTTIG, and GREGORY, Circuit Judges.


____________________________________________________________

Affirmed by published opinion. Judge Gregory wrote the opinion,
in which Judge Wilkins and Judge Luttig joined.

____________________________________________________________

                 COUNSEL

ARGUED: Mary Margaret McEachern Nunalee, NUNALEE &
NUNALEE, L.L.P., Wilmington, North Carolina; James Edison
Eldridge, THE ELDRIDGE LAW FIRM, P.C., Wilmington, North
Carolina, for Appellants. Thomas Clyde Pollard, City Attorney for
City of Wilmington, Wilmington, North Carolina, for Appellees.

____________________________________________________________


____________________________________________________________

                 OPINION

GREGORY, Circuit Judge:

   The Appellants challenge the City of Wilmington's decision to
annex territory on which they reside. They assert that the annexation
violates the Equal Protection Clause of the Fourteenth Amendment,

             6
the Due Process Clause of the Fourteenth Amendment, the Takings
Clause of the Fifth Amendment, and the Privileges and Immunities
Clause of Article IV. We hold that Wilmington's actions did not vio-
late any of these provisions of the United States Constitution. We also
hold that the district court did not err in denying the Appellants' join-
der motion. Accordingly, we affirm.

             I.

   The City of Wilmington is located in eastern North Carolina in
New Hanover County. Wilmington's current land area encompasses
approximately 54.3 square miles, with a population of approximately
90,400. On June 2, 1998, the Wilmington City Council adopted an
ordinance to annex an area known as the "1998 Annexation Area."
The 1998 Annexation Area consisted of approximately 9.27 square
miles of land, lying between the pre-annexation eastern city limit and
the Intracoastal Waterway (opposite the Masonboro Inlet), with a
population of approximately 13,000 residents. The ordinance was
adopted pursuant to N.C. Gen. Stat. § 160A-49 (1999), which autho-
rizes North Carolina cities with populations in excess of 5,000 to
annex contiguous territory. Section 160A-49 does not provide for a
vote by either the residents of the area to be annexed or the residents
of the annexing city.1

   In addition to the General Assembly's delegation of authority to
municipalities, the General Assembly has the authority to adopt local
acts specifying the boundaries of municipalities, and the manner of
any alteration. N.C. Gen. Stat. § 160A-21 (1999). The General
Assembly has, from time to time, enacted such local acts, and sub-
jected the local act to referenda. There are at least five municipalities
where the General Assembly has adopted local acts to provide for a
referendum on annexations: cities in Craven County with populations
of less than 500 (Ch. 92, 1985 N.C. Sess. Laws); Holden Beach (Ch.
638, 1991 N.C. Sess. Laws); River Bend (Ch. 363, 1997 N.C. Sess.
Laws); Wentworth (Ch. 322, 1997 N.C. Sess. Laws); and Bermuda
____________________________________________________________
   1
     The General Assembly has provided for similar procedures for munic-
ipalities with populations under 5,000. N.C. Gen. Stat. §§ 160A-33
through 160A-43 (1999). These procedures also do not provide for a vote
on annexation.

             7
Run (Ch. 94, 1999 N.C. Sess. Laws). In Holden Beach, the residents
of the municipality must approve the annexation while in the other
towns, an annexation is subject to a referendum by the residents of the
proposed annexation area.

    Appellants Barefoot, Wrage and Fokakis (the "Plaintiff-
Appellants"), and approximately 100 Interveners (the "Intervener-
Appellants") (collectively the "Appellants"), reside in the 1998
Annexation Area. J.A. 21-29. The Appellants are opposed to the
annexation. The first attempt to block the annexation was made in
state court. All but approximately eighteen of the Appellants filed a
joint petition for review in the New Hanover County Superior Court
pursuant to N.C. Gen. Stat. § 160A-50 (1999). J.A. 47-54. The claims
included only state law claims. The Superior Court upheld the ordi-
nance. The North Carolina Court of Appeals affirmed, Rogers, et al.
v. City of Wilmington, N.C. App. No. COA99-674 (New Hanover
Cty. April 18, 2000), and the North Carolina Supreme Court denied
discretionary review, Rogers, et al. v. City of Wilmington, 352 N.C.
591, 544 S.E.2d 704 (2000).

   The Plaintiff-Appellants commenced this action on September 29,
2000 in the Eastern District of North Carolina alleging that the annex-
ation violated the Equal Protection Clause of the Fourteenth Amend-
ment, U.S. Const. amend. XIV, § 1, and seeking declaratory and
injunctive relief. The Plaintiff-Appellants moved for and were denied
a temporary restraining order and a preliminary injunction. The
Plaintiff-Appellants filed an appeal of the district court's order deny-
ing their motion for a preliminary injunction. Barefoot v. City of Wil-
mington, No. 01-1185. On January 16, 2001, the Intervener-
Appellants filed a complaint, alleging that the annexation violated the
Due Process and Equal Protection Clauses of the Fourteenth Amend-
ment, U.S. Const. amend. XIV, § 1, and the Privileges and Immuni-
ties Clause of Article IV, U.S. Const. art. IV, § 2. While the appeal
in No. 01-1185 was pending, the City filed a motion to dismiss both
complaints for failure to state a claim in the district court. Shortly
thereafter, the Appellants filed a motion to join Walter Futch as a
plaintiff and the Town of Leland as a defendant. Futch is a resident
of an area annexed by the Town of Leland. The Town of Leland is
approximately six miles from Wilmington, and the annexation Futch
sought to challenge was unrelated to Wilmington's annexation. On

             8
September 7, 2001, the district court granted the City's motion to dis-
miss and denied the Appellant's motion to join Walter Futch as a
plaintiff and the Town of Leland as a defendant. The Appellants filed
a timely appeal. Barefoot v. City of Wilmington, No. 01-2191. The
City moved for dismissal of appeal No. 01-1185 as moot. The Appel-
lants moved to consolidate the appeals. On October 11, 2001, we
voted to defer ruling on the City's motion to dismiss, voted to grant
the Appellant's motion to consolidate, ordered supplemental briefing,
and rescheduled oral arguments.2

            II.

    The court reviews a district court's dismissal under Rule 12(b)(6)
de novo. See Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir.
1993). We consider the evidence in the light most favorable to the
nonmoving party, and we accept as true all well pleaded allegations.
Id. The district court's denial of a joinder motion is reviewed for
abuse of discretion. Coastal Modular Corp. v. Laminators, Inc., 635
F.2d 1102, 1108 (4th Cir. 1980).

            III.

   Before reaching the merits of the appeal, there is a preliminary
issue that requires attention. For the first time on appeal, the City
argues that the federal courts lack subject matter jurisdiction under the
Rooker-Feldman doctrine. The Rooker-Feldman doctrine generally
bars district courts from "sit[ting] in direct review of state court deci-
sions." District of Columbia Court of Appeals v. Feldman, 460 U.S.
462, 483 n. 16 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413,
415-16 (1923). The prohibition extends "not only to issues actually
decided by a state court but also to those that are inextricably inter-
twined with questions ruled upon by a state court." Safety-Kleen, Inc.
v. Wyche, 274 F.3d 846, 857-58 (4th Cir. 2001) (quotation marks
omitted). "A federal claim is `inextricably intertwined' with a state
court decision if success on the federal claim depends upon a determi-
nation that the state court wrongly decided the issues before it." Id.
In addition, the Rooker-Feldman doctrine bars issues that could have
____________________________________________________________
  2
    Our decision in No. 01-2191 renders No. 01-1185 moot. Accordingly,
we dismiss No. 01-1185.

             9
been raised in the state court proceeding. Feldman, 460 U.S. at 482
n. 16; Allstate Insurance Co. v. West Virginia State Bar, 233 F.3d
813, 819 (4th Cir. 2000); Guess v. Board of Medical Examiners of the
State of South Carolina, 967 F.2d 998, 1003 (4th Cir. 1992). Claims
by individuals not party to the state court proceedings, however, are
not barred. Gross v. Weingarten, 217 F.3d 208, 218 n. 6 (4th Cir.
2000). Because the Rooker-Feldman doctrine goes to subject matter
jurisdiction, it may be raised at any time. Plyler v. Moore, 129 F.3d
728, 731 n.6 (4th Cir. 1997).

   Part of the City's argument is easily dismissed. Three of the
Plaintiffs-Appellants, and approximately fifteen of the Intervener-
Appellants, were not parties to the state court proceedings. Appellee's
Br. at 10-11. The Rooker-Feldman doctrine does not divest the court
of subject matter jurisdiction as to their claims. Gross, 217 F.3d at
218 n. 6.

   As for the Appellants that were parties in the state court proceed-
ing, we hold that the Rooker-Feldman doctrine bars this suit. The
Appellants admit that the prior state proceedings addressed "whether
[the City] had properly complied with North Carolina's annexation
statutes . . . ." Appellants' Reply Br. at 2-3. They further admit that
the present action seeks a ruling that those same statutes are unconsti-
tutional. The City contends that the Appellants had a "reasonable
opportunity," Brown & Root, Inc. v. Breckenridge, 211 F.3d 194, 201
(4th Cir. 2000), to litigate the constitutional issues in state court. Feld-
man, 460 U.S. at 482 n. 16; Allstate Insurance, 233 F.3d at 819;
Guess, 967 F.2d at 1003. According to the City, North Carolina state
courts may consider both state and federal constitutional challenges
in reviewing annexation ordinances. See, e.g., In re Annexation Ordi-
nance (Winston-Salem), 303 N.C. 220, 227, 278 S.E.2d 224 (1981)
(considering and rejecting Fourteenth Amendment challenge to N.C.
Gen. Stat. § 160A-45 et seq.); In re Annexation Ordinance (Raleigh),
253 N.C. 637, 651-52, 117 S.E.2d 795 (1961) (same). The City
appears to be correct, and the record does not suggest that the state
court petitioners attempted to raise constitutional challenges in the
state court proceedings but were prohibited from doing so. Conse-
quently, with respect to the Appellants that were parties to the state
court proceeding, the federal courts lack subject matter jurisdiction.

             10
            IV.

   The Appellants' first argument on the merits is that the North Caro-
lina statutory scheme violates the Equal Protection Clause. We hold
that it does not. The Equal Protection Clause of the Fourteenth
Amendment provides: "No State shall . . . deny to any person within
its jurisdiction the equal protection of the laws." U.S. Const. amend.
XIV, § 1. Generally speaking, the Equal Protection Clause prohibits
unreasonable, arbitrary, and invidious classifications. Except in cases
where the challenged law employs suspect classifications or signifi-
cantly burdens a fundamental right, the law comports with the Equal
Protection Clause if it is rationally related to a permissible govern-
ment interest. Pennell v. City of San Jose, 485 U.S. 1, 14 (1988). The
Appellants argue that a heightened standard of review is applicable in
this case because North Carolina's annexation scheme significantly
burdens their fundamental right to vote. See Kramer v. Union Free
School District, 395 U.S. 621, 626-27 (1969) ("[I]f a challenged state
statute grants the right to vote to some bona fide residents of requisite
age and citizenship and denies the franchise to others, the Court must
determine whether the exclusions are necessary to promote a compel-
ling state interest.").

    To begin, there is no substantive constitutional right to vote on
annexation. Hunter v. City of Pittsburgh, 207 U.S. 161 (1907); Berry
v. Bourne, 588 F.2d 422 (4th Cir. 1978); Hayward v. Clay, 573 F.2d
187 (4th Cir. 1978); Muller v. Curran, 889 F.2d 54 (4th Cir. 1989).
So thoroughly a matter of state political concern is annexation that the
Supreme Court stated early last century that annexation is "entirely
within the power of the state legislature to regulate." Hunter, 207 U.S.
178-79. Annexation may be accomplished without any opportunity
for a vote, even in the face of fierce opposition from the citizenry; the
matter is within "the absolute discretion of the State." Id. at 178.

    Later decisions, however, have qualified the state's power to some
degree, subjecting annexations to some scrutiny under the Fourteenth
Amendment. Where the exercise of a state's discretion in ordering its
political subdivisions involves the creation of suspect classifications
or infringes on fundamental rights, the state action will be upheld only
if it furthers a compelling state interest. Hayward, 573 F.2d at 190;
Muller v. Curran, 889 F.2d 54, 56 (4th Cir. 1989) (citing Hayward).

            11
But this limitation on the state's discretion has not changed the con-
sistent understanding that "[t]here is no basis for an equal protection
claim when no one is granted the right to vote on the matter of annex-
ation." Berry, 588 F.2d at 424. It is only when the right to vote on a
proposed annexation has been granted that "the equal protection
clause requires that . . . restrictions on the franchise on grounds other
than age, citizenship, and residence can be tolerated only upon proof
that it furthers a compelling state interest." Hayward v. Clay, 573 F.2d
at 190; see also Harper v. Virginia Bd. of Elections, 383 U.S. 663,
665 ("[O]nce the franchise is granted to the electorate, lines may not
be drawn which are inconsistent with the Equal Protection Clause of
the Fourteenth Amendment."). In this case, no one has been given the
right to vote on the annexation proposed by the City of Wilmington.

   Given this state of the law, the City appropriately acknowledges
and describes the real gravamen of the Appellants' equal protection
claim:

        Since there is no constitutional right to vote on annexation,
        the Appellants' equal protection claim is based on the fact
        that the General Assembly of North Carolina through vari-
        ous local acts has allowed referenda on incorporation, con-
        solidation or annexation in other parts of the state. The
        Appellants then contend that there must be a compelling
        state interest for denying them a right to vote on the City's
        annexation ordinance.

Appellee's Br. at 15.

   We think this fails to state a claim under the Equal Protection
Clause. There are two ways that annexation can be accomplished in
North Carolina. Both are designed to operate uniformly throughout
the state. Under N.C. Gen. Stat. § 160A-49, the governing board of
a municipality may adopt an annexation ordinance. Under N.C. Gen.
Stat. § 160A-21, the General Assembly may adopt a local act setting
the boundaries of a municipality, or setting forth the manner in which
the boundaries will be determined. These provisions make no classifi-
cation that singles out any group of North Carolinians for discrimina-
tory treatment regarding the right to vote on annexation. Indeed,

             12
neither statute even makes reference to the right to vote.3 The annexa-
tion scheme implements the General Assembly's legitimate determi-
nation that boundaries of municipalities (and the accompanying
potential desirability of a referendum) should be analyzed by the leg-
islature on a case-by-case basis. The mere fact that the General
Assembly has previously used its authority to determine the bounda-
ries of some municipalities by allowing a referendum—presumably
when the affected residents petitioned their representatives—does not
mean that any annexation thereafter accomplished without a referen-
dum violates North Carolinians' right to the equal protection of the
laws. It cannot be seriously maintained that all annexations present
the precise problems that would prompt the General Assembly to
mandate a referendum. Nothing in the Constitution prohibits states
from wisely limiting the exercise of its powers to the needs at hand.
Katzenbach v. Morgan, 384 U.S. 641, 657-58 (1966); Railway
Express Agency v. New York, 336 U.S. 106, 110 (1949).

   Because North Carolina's scheme does not burden a fundamental
right or employ a suspect classification, annexation decisions are
within "the absolute discretion of the State." Hunter, 207 U.S. at 178.
Consequently, we do not believe that North Carolina needs to articu-
late any basis for its annexation decisions. But even if we were to
undertake rational basis review, there is surely a rational basis for
North Carolina's approach to annexation, which delegates the author-
ity to annex to municipalities, but which also provides that the Gen-
eral Assembly may, by local act, determine the manner by which the
boundaries of a municipality will be altered. The General Assembly
may not have the local knowledge necessary to make a final decision
on annexation in some cases where the municipality has not exercised
its power. Providing for a vote in such cases would maintain local
input. See, e.g., Thompson v. Whitley, 344 F. Supp. 480, 485
(E.D.N.C. 1972) (suggesting that General Assembly may conclude
that rural, less-densely populated, areas do not have a compelling
____________________________________________________________
  3
    The Appellants have also provided no basis for a claim that the legis-
lation was covertly motivated by an invidiously discriminatory purpose.
See Hunter v. Underwood, 471 U.S. 222 (1985) (holding unconstitutional
a facially race-neutral state constitutional provision disenfranchising per-
sons convicted of crimes involving moral turpitude because motivated by
desire to discriminate based on race).

            13
need for municipal services and that the provision of such services
should be subject to a veto by the persons affected). In other cases,
however, the General Assembly may find that overriding state con-
cerns make a local referendum unnecessary or undesirable. See, e.g.,
N.C. Const. art. VII, § 1 (limiting the authority of the General Assem-
bly to incorporate new municipalities in the vicinity of towns and cit-
ies; establishing state interest in limiting the number of municipalities
providing services in a given area). "We cannot say that that judgment
[would] not [be] an allowable one." Railway Express, 336 U.S. at
110. Moreover, states frequently have a variety of annexation proce-
dures; the need to experiment to find the best procedure is itself a
rational basis for the North Carolina law. Cf. Mixon v. Ohio, 193 F.3d
389, 403 (6th Cir. 1999) (citing Sailors v. Kent Board of Educ., 387
U.S. 105, 110-111 (1967) ("Viable local governments may need many
innovations, numerous combinations of old and new devices, great
flexibility in municipal arrangements to meet changing urban condi-
tions. We see nothing in the Constitution to prevent experimenta-
tion.")).

             V.

   The Appellants' next contention is that the district court erred in
dismissing their substantive due process claim that North Carolina's
annexation scheme violates their fundamental right to vote on annexa-
tion. As stated above, there is no such right. Hunter v. Pittsburgh, 207
U.S. 161; Berry v. Bourne, 588 F.2d 422; Hayward v. Clay, 573 F.2d
187 (4th Cir. 1978); Muller v. Curran, 889 F.2d 54 (4th Cir. 1989).
Accordingly, the district court appropriately dismissed this claim.4

            VI.

   The Appellants next argue that the North Carolina provisions for
judicial review of annexation decisions deny them procedural due
process. See N.C. Gen. Stat. § 160A-50 (providing limited right to
judicial review of annexation decision). In order to state a procedural
____________________________________________________________
   4
     We think Hunter also clearly disposes of the Appellants' claims
regarding their asserted rights to "intrastate travel" and to "live and work
where they will." We reject these claims, and decline to address them
further.

            14
due process claim, the Appellants must demonstrate that "there exists
a liberty or property interest which has been interfered with by the
State" and that "the procedures attendant upon that deprivation" were
constitutionally deficient. Ky. Dep't of Corr. v. Thompson, 490 U.S.
454, 460 (1989). The Appellants contend that their "fundamental right
to vote on annexation" is a protected liberty interest. As explained
above, the Appellants do not have the right to vote on annexation.
Consequently, the Appellants have been deprived of no cognizable
liberty interest.5
____________________________________________________________
  5
    We made a similar point in Baldwin v. City of Winston Salem, 710
F.2d 132 (4th Cir. 1983). In Baldwin, the appellants asserted a right to
a judicial forum to challenge an annexation as arbitrary and capricious.
We stated:

       Given our conclusion that the Fourteenth Amendment is not vio-
       lated where, as here, the proposed annexation does not impinge
       on fundamental rights or create suspect classifications, there is
       no right under the Fourteenth Amendment to challenge annexa-
       tion decisions alleged merely to be arbitrary and capricious.
       There is, accordingly, no federal right to have state courts hear
       such challenges to allegedly arbitrary and capricious annexation
       decisions; the availability of such review is solely a matter of
       state law.

Id. at 135 n. 3. That the Appellants are here asserting that they were
deprived of a fundamental right does not give rise to a right to a judicial
forum to pursue that assertion. The right to vote—to the extent it exists
and an individual has been deprived of it—is certainly a protected liberty
interest, and the Due Process Clause requires fair and adequate proce-
dures if an individual is deprived of his/her liberty. But the Due Process
Clause was not meant to require direct judicial review for every mere
assertion of the deprivation of a (non-existent) liberty interest. The
Appellants' suggestion to the contrary puts the cart before the horse. And
at any rate, North Carolina courts do permit constitutional challenges on
direct review of annexation decisions. See ante at 10. So it appears that
most of the Appellants already have an entitlement to all the process they
are seeking. The only exception would be Sharon Allen, who, because
she is not a property owner, has no right to appeal the annexation deci-
sion at all. N.C. Gen. Stat. § 160A-50(a). As stated above, she has no
cognizable liberty interest, ante at 14-15, and she has received all the
process that she is due through the legislative system, post at 16.

            15
   Moreover, assuming that the Appellants were deprived of a liberty
interest in voting on annexation, that deprivation was caused by the
generally applicable annexation scheme enacted by the North Caro-
lina General Assembly. When a legislature passes a law which affects
a general class of persons, the political process provides all the pro-
cess that is due. As Justice Holmes wrote for the Court in Bi-Metallic
Investment Company v. State Board of Equalization, 239 U.S. 441,
445 (1915): "General statutes within the state power are passed that
affect the person or property of individuals, sometimes to the point of
ruin, without giving them a chance to be heard. Their rights are pro-
tected in the only way they can be in a complex society, by their
power, immediate or remote, over those who make the rule." See also
Londoner v. Denver, 210 U.S. 373 (1908). Accordingly, we hold that
the Appellants have not been deprived of due process of law.

            VII.

   The Appellants next argue that the district court erred in dismissing
its takings claim.6 There are two categories of government action that
are treated as per se takings. First, a physical invasion of an owner's
property is a taking, "no matter how minute the intrusion, and no mat-
ter how weighty the public purpose behind it." Lucas v. South Caro-
lina Coastal Council, 505 U.S. 1003, 1015 (1992); Tahoe-Sierra
Preservation Council, Inc. v. Tahoe Regional Planning Agency, No.
00-1167, slip op. at 18 (U.S. April 23, 2002). Second, regulations that
deny all economically beneficial and productive use of land are com-
pensable takings. Lucas, 505 U.S. at 1017; Tahoe-Sierra, slip op. at
26; Front Royal v. Town of Front Royal, Virginia, 135 F.3d 275, 285
(4th Cir. 1998). It is obvious that neither of these categories apply
here. The Appellants complain about the possibility of a physical
invasion (such as the widening of streets), but the possibility of a tak-
ing is not a taking. The Appellants also complain that the annexation
has affected their economic interests, but it is apparent that not all
productive use of their land has been denied. Lucas, 505 U.S. at 1017.
____________________________________________________________
   6
     The Takings Clause of the Fifth Amendment applies to the States as
well as the Federal Government. Tahoe-Sierra Preservation Council,
Inc. v. Tahoe Regional Planning Agency, No. 00-1167, slip op. at 1 n.1
(U.S. April 23, 2002).

            16
   Finally, North Carolina's scheme is not a taking under the Supreme
Court's non-categorical approach. Penn Central Transportation Co.
v. New York City, 438 U.S. 104, 124 (1978). This is simply not the
type of regulation that "goes too far" and is consequently a taking
under the Fifth Amendment. Pennsylvania Coal Co. v. Mahon, 260
U.S. 393, 415 (1922). The Appellants have not been singled out to
bear a burden "which, in all fairness and justice, should be borne by
the public as a whole." Armstrong v. United States, 364 U.S. 40, 49
(1960).

           VIII.

   The Appellants next argue that the district court erred in dismissing
their claim that the annexation violated the Privileges and Immunities
Clause of Article IV, § 2. As an initial matter, we observe that
although the Appellants state that their claim is under Article IV, they
quote the text of the Fourteenth Amendment's Privileges and Immu-
nities Clause. Appellants' Supp. Br. at 25. Some of the Appellants'
argument is also obviously directed at the Fourteenth Amendment.
The two clauses are very different.

    In any event, their claim fails under either. The Privileges and
Immunities Clause of Article IV is "designed to ensure to a citizen of
State A who ventures into State B the same privileges which the citi-
zens of State B enjoy." Toomer v. Witsell, 334 U.S. 385, 395 (1948).
The Appellants make no argument regarding any discrimination
between citizens of different States, nor can we conceive of any.
Accordingly, the Appellants have failed to state a claim under Article
IV.

   The Privileges and Immunities Clause of the Fourteenth Amend-
ment "protects all citizens against abridgement by states of rights of
national citizenship as distinct from the fundamental or natural rights
inherent in state citizenship." Madden v. Kentucky, 309 U.S. 83, 90
(1940). Needless to say, there is no national citizenship right to vote
on annexations. See generally Slaughter-House Cases, 83 U.S. (16
Wall.) 36, 73-81 (1872). Accordingly, the Appellants failed to state
a claim under the Fourteenth Amendment's Privileges and Immunities
Clause as well.

            17
            IX.

   Finally, the Appellants argue that the district court abused its dis-
cretion in denying their joinder motion. The motion sought to join
Walter Futch as a plaintiff and the Town of Leland as a defendant.
As stated above, the Town of Leland is a separate municipal corpora-
tion from the City of Wilmington. Futch is a resident of an area
recently annexed by the Town of Leland. Rule 19(a)(2)(i) provides
that a person shall be joined when "the person claims an interest relat-
ing to the subject of the action and is so situated that the disposition
of the action in the person's absence may . . . as a practical matter,
impair or impede the person's ability to protect that interest . . . ."
This is simply not the case here. Any interest Futch has relates to the
Town of Leland, not Wilmington. The only similarity between the
present litigation and Futch's claim is in the issues presented. Nothing
impairs Futch's ability to protect his interests, through a separate law-
suit or otherwise. Moreover, joinder in this case would have required
new claims and new time for answer, discovery, and motions. By the
time of the joinder motion, discovery was scheduled to be completed
and dispositive motions filed in three months. Joinder would have
seriously delayed the litigation. Accordingly, the district court did not
abuse its discretion in denying the motion to join Futch.

            X.

   For the foregoing reasons, we conclude that the district court did
not err in granting the City of Wilmington's motion to dismiss, or in
denying the Appellants' joinder motion. Accordingly, the judgment of
the district court is affirmed.

           AFFIRMED

            18